DETAILED ACTION
This is an Office action based on application number 16/634,474 filed 27 January 2020, which is a national stage entry of PCT/JP2018/028909 filed 1 August 2018, which claims priority to JP2017-172927 filed 8 September 2017. Claims 1-9 are pending.
Amendments to the claims filed 20 April 2021, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 20 April 2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kubo et al. (US Patent Application Publication No. US 2014/0099503 A1) (Kubo) in view of Nakamura et al. (US Patent Application No. US 2003/0207106 A1) (Nakamura) and Ozari et al. (US Patent No. 5,374,482) (Ozari), and as evidenced provided by PubChem - Diisononyl phthalate (PubChem).

Regarding instant claims 1 and 9, Kubo discloses an adhesive tape comprising a base film and an adhesive film (page 3, paragraph [0059]), wherein the base film is construed to be a substrate for adhesive tape.
	Kubo discloses the base film comprises 100 parts by mass of a polyvinyl chloride having a polymerization degree of 700 to 1300 (page 3, paragraph [0060]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Kubo further discloses the base film contains a plasticizer and stresses the importance or preventing migration of said plasticizer from the base film into the adhesive layer (page 2, paragraph [0024]).
	Kubo further discloses the base film comprises fillers (pages 3-4, paragraph [0060]).
	Kubo further discloses the base film has a thickness of 40 to 300 µm (page 4, paragraph [0061]); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	Kubo further discloses that the tape is used to bind electric wires in the electric/electronic filed and also in the automobile field (page 9, paragraph [0106]).

	However, Nakamura discloses a material suitable for protecting the external periphery of a bundle of electrical wires or cables in wire harnesses used for wiring vehicles or electrical appliances or products (page 1, paragraph [0001]). Nakamura discloses an exemplary material comprising a PVC-type resin comprising 40 parts by weight of diisononyl phthalate as a plasticizer and 20 parts by weight of calcium carbonate as a filler, relative to 100 parts by weight of polyvinyl chloride (page 12, paragraph [0197]). Nakamura characterizes the calcium carbonate as an adsorbent (page paragraph [0094]). Nakamura teaches that said adsorbents adsorb plasticizers that act as tape base material-side deterioration accelerators (pages 5-6, paragraph [0080]).
	Ozari further discloses a tape comprising a plastic film (col. 1, lines 45-50), wherein said plastic film is polyvinyl chloride (col. 1, lines 58-60). Ozari discloses that the plastic film comprises 25 to 60% of an inorganic filler having a particle size between 0.5 and 10 microns (col. 2, lines 12-21); however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05. Ozari further discloses that suitable fillers include calcium carbonate (col. 2, lines 15-16).
	Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art before him or her, to use the diisononyl phthalate plasticizer and calcium carbonate filler of Nakamura into the base film of Kubo. The motivation for doing so would have been that Nakamura 
	Therefore, it would have been obvious to combine Nakamura and Ozari with Kubo to obtain the invention as specified by the instant claims.

Regarding instant claim 2, PubChem provides evidence that diisononyl phthalate has a melting point of -48ºC (Section 3.2.4 Melting Point).

Regarding instant claim 3, Kubo further discloses the adhesive tape is prepared by applying a primer composition between the base film and an adhesive layer (page 3, paragraph [0059]).

Regarding instant claim 4, Kubo further discloses that the primer composition comprises a graft polymer of a natural rubber graft-polymerized with methyl methacrylate (page 1, paragraph [0018]).

Regarding instant claim 5, Kubo further discloses that the tape is used to bind electric wires in the electric/electronic filed and also in the automobile field (page 9, 

Regarding instant claim 6, Kubo further discloses a method for producing an adhesive tape comprising a step for forming a primer layer and a step for forming an adhesive layer, wherein a primer composition is applied to a polyvinyl chloride base film, and the adhesive layer is applied on the primer composition (page 4, paragraphs [0069-0072]).

Regarding instant claims 7 and 8, Kubo further discloses that the primer composition comprises a graft polymer of a natural rubber graft-polymerized with methyl methacrylate, and said primer composition is processed into a water-dispersion-type product (page 1, paragraphs [0018-0019]), wherein a rubber water-dispersion-type product is construed to meet the claimed water-borne latex.

Answers to Applicant’s Arguments
In response to Applicant’s arguments regarding the prior art rejections of record, the prior art rejections are maintained because Applicant’s arguments are unpersuasive.
Applicant contends that there is no reason to make the suggested prior art combination to reject the claims. Specifically, Applicant asserts that there is no reason to combine Kubo with Nakamura and Ozari as Kubo describes primer compositions, Ozari describes fillers that “intentionally must substantially reduce the film strength”, and 
	Applicant’s argument is unpersuasive. As discussed in the prior art rejection, it would have been obvious to insure that the calcium carbonate filler has a particle size as prescribed by Ozari because the motivation for doing so would have been that Ozari provides a specific, art-recognized calcium carbonate filler for a PVC base film for an adhesive tape. Further, the calcium carbonate acts as an absorbent for plasticizers in order to prevent migration from the base film, wherein migration prevention is desired by Kubo. Therefore, one of ordinary skill in the art would be motivated to look to the prior art for recognized calcium carbonate fillers for PVC bases and look to the Ozari reference for a filler having the requisite particle size.
	As to the combination with the Nakamura reference, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). See MPEP §2123(II). In the instant case, Nakamura characterizes Super #1700 as a common component, but nothing in Nakamura discloses a critical size is required for the calcium carbonate to perform its intended use and/or a critical size wherein the calcium carbonate renders the composition inadequate for its intended use.

Applicant further contends that even if a skilled practitioner were to combine Kubo with Nakamura and Ozari, Applicant’s claimed subject matter has unexpected effects that cannot be predicted from the combination of these references. In support of 
	Applicant’s argument as to unexpected results and the evidence provided by the Kimura Declaration are insufficient to overcome the prior art rejections of record. Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP §716.02(d). Furthermore, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP §716.02(d)(II).
	In the instant case, the evidence provided by Applicant (i.e., the examples and comparative examples present in the original disclosure and those additional examples and comparative examples provided in the Kimura Declaration) is narrower in scope than Applicant’s claim. Claim 1, the only independent claim, requires a substrate for an adhesive comprising 25 to 75 parts by mass of any plasticizer within the scope of the group consisting of phthalate ester, trimellitate ester, and epoxidized soybean oil; and 5 to 40 parts by mass of a calcium carbonate having a particle size of 0.05 to 0.8 µm with 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664.  The examiner can normally be reached on M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/Scott R. Walshon/                                                                            Primary Examiner, Art Unit 1796                                                                                                                            





/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        5/5/2021